DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, 12, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US Patent No.: 9231445, hereinafter Sano '445) in view of Ito et al. (US Patent No.: 7843101).
For claim 1, Sano '445 disclose the claimed invention comprising a sheet body (reference numeral 12, see figures 1, 2, 4), the sheet body comprising a plurality of magnetic poles (reference numeral 24) distributed in a circumferential direction of the sheet body (see the Abstract), and each magnetic pole comprising a pair of first magnet grooves (reference numeral 36, see figure 4) and a pair of second magnet grooves (reference numeral 28, see figure 4), wherein the pair of first magnet grooves (reference numeral 36) and the pair of second magnet grooves (reference numeral 28) are both symmetrically distributed in a D-axis center line (reference character C, see figure 4) of the each magnetic pole, respectively (see figure 4); a spacing between the pair of first magnet grooves (reference numeral 36) and a spacing between the pair of second magnet grooves (reference numeral 28) are both widened in an outer circumferential direction of the rotary motor sheet along the D-axis center line of the each magnetic pole (see figure 4); and a through hole (reference numeral 44, see figure 2) symmetrical about the D-axis center line of the each magnetic pole is provided between the pair of second magnet grooves (reference numeral 28, see figures 2, 4); first magnetic bridges are formed between outer ends of the pair of first magnet grooves (reference numeral 36) and an excircle (reference numeral 13) of the rotary motor sheet, respectively (see figure 4); second magnetic bridges are formed between inner ends of the pair of first magnet grooves (reference numeral 36, see figure 4); third magnetic bridges are formed between outer ends of the pair of second magnet grooves (reference numeral 28) and the excircle (reference numeral 13) of the rotary motor sheet, respectively (see figure 4); and fourth magnetic bridges are formed between inner ends of the pair of second magnet grooves (reference numeral 28) and the through hole (reference numeral 44), respectively (see figure 4).  Sano '445 however do not specifically disclose a weight-reducing hole being provided between an incircle of the rotary motor sheet and an area between every two adjacent magnetic poles; and a positioning hole being provided between every two adjacent weight-reducing holes.  
Providing a hole in between an incircle of the rotor and the area between magnetic poles is a known skill as exhibited by Ito et al. which disclose a hole (reference numeral 258ab1), i.e. weight-reducing hole, between an incircle (reference numeral 259) and an area in between magnetic poles (reference numerals 252b1, 251a4, see figure 6), and Ito et al. also disclose another hole (reference numeral 258ab2, 258ab3) which can be used as a positioning hole in between weight-reducing holes (reference numeral 258ab1, see figure 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the weight-reducing hole and the positioning hole as disclosed by Ito et al. for the rotary motor sheet of Sano '445 for predictably providing desirable configurations for facilitating the proper positioning of the components.  
For claim 13, Sano '445 disclose a rotation shaft (reference numeral 14) and a number of rotary motor sheets (reference numerals 12, 13) sleeved on the rotation shaft (reference numeral 14) via incircles of the rotary motor sheets (see figure 1), but Sano '445 in view of Ito et al. however do not specifically disclose a positioning screw, wherein a plurality of segments of skewed poles of the rotary motor rotor are achieved via cooperation between the positioning holes on the sheet body and the positioning screw.  Ito et al. further disclose a positioning screw (reference numeral 56) for the rotor for cooperation between the holes of the rotor (see figures 1, 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the positioning screw as disclosed by Ito et al. for the rotor of Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  
For claims 2 and 15, Sano '445 in view of Ito et al. disclose the claimed invention except for an inner ring of riveting points and an outer ring of the riveting points being distributed in the sheet body; and the inner ring and outer ring of the riveting points   all disposed on a symmetry line of adjacent magnetic poles of a rotor sheet, wherein the outer ring of the riveting points is disposed between the adjacent magnetic poles, and the inner ring of the riveting points is disposed between the weight-reducing holes and the incircle of the rotary motor sheet.  Ito et al. further disclose outer hole portions (reference numeral 557a) which can be considered an outer ring of riveting points (see figure 9) and inner hole portions (reference numeral 557da) which can be considered an inner ring of riveting points (see figure 9), and having the riveting points in between magnetic poles is known as disclosed by Ito et al. (reference numeral 157da, figure 5) and having the riveting points between weight-reducing holes and the incircle is known as exhibited by Ito et al. (reference numeral 557da, figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the riveting points as disclosed by Ito et al. for the sheet body of Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  
For claim 10, Sano '445 in view of Ito et al. disclose the claimed invention except for the positioning holes being distributed between the weight-reducing holes, wherein two positioning holes are distributed between every two weight-reducing holes symmetric with each other about a center point of the rotary motor sheet, and one positioning hole is distributed between every other two weight-reducing holes.  Having a particular arrangement for the positioning holes would merely involve rearranging the holes which is a known skill as exhibited by Ito et al. (reference numerals 558ab1, 558ab2, 558da1, 558da2, 658a, see figures 9, 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the positioning holes as disclosed by Ito et al. for having a particular arrangement of positioning holes for Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  
For claim 12, Sano '445 in view of Ito et al. disclose the claimed invention except for a distance D5 from the outer ring of the riveting points to the excircle of the rotary motor sheet ranging from 7.5 mm to 8.5 mm, and a distance D4 from the inner ring of the riveting points to the incircle of the rotary motor sheet ranging from 3.5 mm to 4.5 mm.  Having a particular distance between the riveting points and the periphery would merely involve rearranging the riveting points which is a known skill as exhibited by Ito et al. (reference numerals 557a, 557b, 457a1, 457a2, see figures 8, 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the riveting points as disclosed by Ito et al. for having a particular arrangement of riveting points for Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  
For claim 18, Sano '445 disclose upper and lower edges of the through hole (reference numeral 44, figure 2) being perpendicular to the D-axis center line (reference character C) of the each magnetic pole (see figures 2, 4); left and right edges of the through hole (reference numeral 44, figure 2) being parallel to the D-axis center line (see figures 2, 4); and having a particular width for the through hole would involve changing the size of the through hole which is known in the art as exhibited by Sano '445 (see figure 7, through holes near reference numerals 32, 52), i.e. the edges of the through hole have a width ranging from 7 mm to 8 mm.  

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano '445 in view of Ito et al. as applied to claims 2 and 15 above, and further in view of Sano et al. (US Patent Application Pub. No.: US 2012/0200193 A1, hereinafter Sano '193).
For claims 3 and 16, Sano '445 disclose an angle α1 between the pair of first magnet grooves (reference numeral 36) being greater than an angle α2 between the pair of second magnet grooves (reference numeral 28, see figure 4); but Sano '445 in view of Ito et al. however do not specifically disclose the angle α1 between the pair of first magnet grooves ranging from 130° to 135°, and the angle α2 of the pair of second magnet grooves ranging from 95° to 105°.  Having a particular angle between the magnet grooves would merely involve adjusting the magnet grooves which is a known skill as exhibited by Sano '193 so that a particular angle can be formed between the magnet grooves (grooves 34, see figures 7, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnet grooves as disclosed by Sano '193 so that a particular angle can be formed for Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  

Claim(s) 4-6, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano '445 in view of Ito et al. as applied to claims 2, 15, and 18 above, and further in view of Takahashi et al. (US Patent No.: 9236775).
For claims 4 and 17, Sano '445 disclose a first magnet (reference numerals 26a, 26b) being provided in each first magnet groove (reference numeral 36, see figure 4), and a second magnet (reference numeral 28) being provided in each second magnet groove (reference numeral 40, see figure 4), but Sano '445 in view of Ito et al. however do not specifically disclose a pole arc angle β1 between a pair of first magnets ranging from 14° to 15°, a pole arc angle β2 between a pair of second magnets ranging from 30° to 31°, and a distance D7 from a midpoint of an inner edge of the first magnet to a midpoint of an outer edge of the second magnet corresponding to the first magnet ranging from 5.5 mm to 6.5 mm.  Having a particular pole arc angle between the magnets would merely involve adjusting the shape/size of the magnets which is a known skill as exhibited by Takahashi et al. so that a particular pole arc angle and a particular distance can be formed between the magnets (reference numeral 14a, see figures 12-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnet size as disclosed by Takahashi et al. so that a particular pole arc angle can be formed for Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  
For claim 5, Sano '445 disclose upper and lower edges of the through hole (reference numeral 44, figure 2) being perpendicular to the D-axis center line (reference character C) of the each magnetic pole (see figures 2, 4); left and right edges of the through hole (reference numeral 44, figure 2) being parallel to the D-axis center line (see figures 2, 4); and having a particular width for the through hole would involve changing the size of the through hole which is known in the art as exhibited by Sano '445 (see figure 7, through holes near reference numerals 32, 52), i.e. the edges of the through hole have a width ranging from 7 mm to 8 mm.  
For claim 6, Sano '445 disclose a connecting line between two points of the pair of second magnet grooves (reference numeral 28, see figure 4), wherein the two points have a shortest distance to a center point of the rotary motor sheet, is collinear with the lower edge of the through hole (reference numeral 44, see figures 2, 4), but Sano '445 in view of Ito et al. and Takahashi et al. do not specifically disclose a distance D6 from the upper edge of the through hole to a connecting line between two closest points of the pair of second magnets ranging from 2 mm to 2.5 mm.  Having a particular distance between the upper edge of the through hole to a connecting line between two points of the second magnets would merely involve changing the size of the magnets which is a known skill as exhibited by Takahashi et al. (reference numerals 14a, 14b, see figures 12-14), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnet size as disclosed by Takahashi et al. so that a particular distance between the upper edge of the through hole to a connecting line between two points of the second magnets would be made for Sano '445 in view of Ito et al. and Takahashi et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  
For claim 19, Sano '445 disclose a connecting line between two points of the pair of second magnet grooves (reference numeral 28, see figure 4), wherein the two points have a shortest distance to a center point of the rotary motor sheet, is collinear with the lower edge of the through hole (reference numeral 44, see figures 2, 4), but Sano '445 in view of Ito et al. do not specifically disclose a distance D6 from the upper edge of the through hole to a connecting line between two closest points of the pair of second magnets ranging from 2 mm to 2.5 mm.  Having a particular distance between the upper edge of the through hole to a connecting line between two points of the second magnets would merely involve changing the size of the magnets which is a known skill as exhibited by Takahashi et al. (reference numerals 14a, 14b, see figures 12-14), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnet size as disclosed by Takahashi et al. so that a particular distance between the upper edge of the through hole to a connecting line between two points of the second magnets would be made for Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano '445 in view of Ito et al. as applied to claims 2 and 15 above, and further in view of Heo et al. (US Patent No.: 10476326).
For claims 7 and 20, Sano '445 in view of Ito et al. disclose the claimed invention except for each first magnetic bridge having a width ranging from 0.9 mm to 1.1 mm, each second magnetic bridge having a width ranging from 0.9 mm to 1.1 mm, each third magnetic bridge having a width ranging from 1.4 mm to 1.6 mm, and each fourth magnetic bridge having a width ranging from 1.1 mm to 1.2 mm.  Having a particular width for the magnetic bridge is a known skill as exhibited by Heo et al. which disclose a particular distance (reference numeral d2) between an outer periphery of the rotor (reference numeral 102) and the outer edge of the magnet groove (reference numerals 103, 107, see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the distance as disclosed by Heo et al. so that the first, second, third, and fourth magnetic bridges would have the particular widths for Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano '445 in view of Ito et al. and Takahashi et al. as applied to claim 4 above, and further in view of Sano et al. (US Patent Application Pub. No.: US 2012/0200193 A1, hereinafter Sano '193).
For claim 8, Sano '445 in view of Ito et al. and Takahashi et al. disclose the claimed invention except for an extension line of a long edge of the second magnet of each second magnet groove being tangent to the inner end of the each second magnet groove.  Sano '193 disclose an extension line of a long edge of the magnet (reference numeral 26) in the magnet groove being tangent to the inner end of the magnet groove (reference numeral 28, see figure 6A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the extension of the long edge of the magnet being tangent to the groove as disclosed by Sano '193 for the second magnet and second magnet groove of Sano '445 in view of Ito et al. and Takahashi et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano '445 in view of Ito et al. as applied to claims 2 and 10 above, and further in view of Matsubara et al. (US Patent Application Pub. No.: US 2020/0127511 A1).
For claim 9, Sano '445 in view of Ito et al. disclose the claimed invention except for each weight-reducing hole comprising an inner edge, two middle edges and two outer edges, wherein the inner edge is an arc line segment having a center point of the rotary motor sheet as a circle point, and a distance D2 from the inner edge to the incircle of the rotary motor sheet ranges from 6.5 mm to 7.5 mm; the two middle edges are parallel to each other and have a distance D9 ranging from 12.5 mm to 13.5 mm; the two outer edges are parallel to inner edges of each second magnet groove corresponding to left and right magnetic poles, and a distance D1 from outer edges to the each second magnet groove ranges from 6.5 mm to 7.5 mm; a distance D3 from an outermost point to the excircle of the rotary motor sheet ranges from 15 mm to 16 mm; and a distance D8 from the outermost point to the inner edge ranges from 18.5 mm to 19.5 mm.  Having particular edges for the weight-reducing hole with particular distances for the edges would merely involve changing the shape/size of the hole which is a known skill in the art as exhibited by Matsubara et al. (reference numerals 30, 30a, 30b, 30c, see figures 3, 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the weight-reducing hole as disclosed by Matsubara et al. to have the particular edges and distances for the weight-reducing hole of Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  
For claim 11, Sano '445 in view of Ito et al. disclose the claimed invention except for a number of the plurality of magnetic poles being eight, and accordingly, a number of the positioning holes being ten, wherein a first positioning hole is spaced apart from a sixth positioning hole by 180°, a second positioning hole is spaced apart from a seventh positioning hole by 180°, a third positioning hole is spaced apart from an eighth positioning hole by 180°, a fourth positioning hole is spaced apart from a ninth positioning hole by 180°, and a fifth positioning hole is spaced apart from a tenth positioning hole by 180°; and taking the D-axis center line of the each magnetic pole corresponding to the first positioning hole as a reference line, angles θ1, θ2, θ3, θ4 and θ5 between the reference line and connecting lines from the center point of the rotary motor sheet to center points of the first positioning hole, the second positioning hole, the third positioning hole, the fourth positioning hole, and the fifth positioning hole range from 0.5° to 1°, from 41.5° to 42°, from 84° to 84.5°, from 94° to 94.5°, and from 136.5° to 137°, respectively.  Having eight magnetic poles is a known skill in the art as exhibited by Matsubara et al. (see figure 1), and having a particular arrangement of positioning holes would merely involve rearranging the holes which is a known skill as exhibited by Ito et al. (reference numerals 558ab1, 558ab2, 558da1, 558da2, 658a, see figures 9, 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have eight magnetic poles as disclosed by Matsubara et al. and also rearrange the positioning holes as disclosed by Ito et al. for having a particular arrangement of positioning holes for Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano '445 in view of Ito et al. as applied to claim 13 above, and further in view of Torrey et al. (US Patent Application Pub. No.: US 2020/0177039 A1).
For claim 14, Sano '445 in view of Ito et al. disclose the claimed invention except for a number of the plurality of segments of the skewed poles of the rotary motor rotor being six, wherein by taking a first segment as a reference and a counterclockwise direction as positive, as viewed from a sixth segment of an iron core to the first segment of the iron core, rotation angles from a second segment to the sixth segment of the iron core relative to an adjacent previous segment are 2.5°, 2.5°, 1.25°, −2.5°, and −2.5°, respectively.  Having a particular skewed arrangement for the rotor would merely involve rearranging the skewed configuration for the plurality of rotor segments which is a known skill as exhibited by Torrey et al. (reference numeral 602, see figures 7A, 7B, 7C), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have six rotor segments with the particular skewed arrangement as disclosed by Torrey et al. for forming the particular arrangement of skewed rotor segments for Sano '445 in view of Ito et al. for predictably providing desirable configurations for facilitating the proper positioning of the components.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose different embodiments of rotor magnet configurations: US 8546990 B2 (Suzuki; Takeo et al.), US 6087752 A (Kim; Gyeong-don et al.), US 5864191 A (Nagate; Takashi et al.), US 20200021153 A1 (SAITO; Naoto et al.), US 20190074738 A1 (YABE; Koji et al.), US 20180254677 A1 (SHIBAMORI; Masako et al.), US 20180205274 A1 (Heo; Jeong Gil et al.), US 20130307363 A1 (Sano; Shinya et al.), US 20120256508 A1 (SUZUKI; Takeo et al.), US 20120194026 A1 (Matsuoka; Yusuke et al.), US 20100277027 A1 (Kaiser; Edward L. et al.), US 20070126304 A1 (ITO; Isao et al.), CN 110100374 A (Kainzinger, Paul et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834